DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a desired wavelength” in claims 1, 7, 8, 9, and 10 is a subjective term which renders the claim indefinite.  A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 4 recites the limitation “a size of the level difference is set to 1/4 of a wavelength of interest.”  This limitation renders the claim indefinite because it refers to a variable object “a wavelength of interest”. A claim may be rendered indefinite by reference to an object that is variable. See, e.g., Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989).
Claim 5 recites the limitation "the level differences" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-3, 6, and 11-15 are indefinite due to their dependence on indefinite claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 5, 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kokubun (US 2013/0154041) in view of Yokogawa (US 2014/0146207).
Regarding claim 1, Kokubun discloses an electromagnetic wave processing device comprising: a photoelectric conversion element (Fig.1, numerals 11r, 11g, 11b); a filter (20r); (20g), (20b) stacked on a light incident surface side of the photoelectric conversion element (11r), (11g), (11b) and configured to transmit an electromagnetic wave having a desired wavelength; and interlayer films (22r-1; 22r-2; 22r-3; 22r-4) respectively formed above and below the narrow band filter, wherein the narrow band filter is formed in a shape with a level difference (Fig1).
Kokubun does not discloses that the filter is a narrow band filter. Yokogawa however discloses that the filter is a narrow band filter ([0167]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Kokubun with Yokogawa to have the filter is a narrow band filter for the purpose of fabrication narrow ban filters that pass only specific electromagnetic wavelengths (Yokogawa, [0167]).
Regarding claim 2, Kokubun discloses wherein the level difference is formed for each photoelectric conversion element (Fig.1).
Regarding claim 3, Kokubun discloses wherein the level difference is formed between photoelectric conversion elements and in the interlayer film (Fig.1).
Regarding claim 4, Kokubun does not explicitly disclose wherein a size of the level difference is set to 1/4 of a wavelength of interest.
Kokubun however discloses a level difference between interference filters (Fig.1; numerals 20r, 20g, 20b).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to adjust a size of the level difference to be in the claimed range for the purpose of optimization performance of a multilayer interference filter (Kokubun, [0072]).
Regarding claim 5, Kokubun discloses wherein the level differences having different sizes are formed in one photoelectric conversion element (Fig.1, numerals 11r, 11g, 11b).
Regarding claim 11, Yokogawa discloses wherein the narrow band filter is a hole array-type plasmon filter (Fig.4; [0043])).  
Regarding claim 12, Yokogawa discloses wherein the narrow band filter is a dot array-type plasmon filter ([0020]).  
Regarding claim 15, Kokubun discloses wherein the narrow band filter is a Fabry-Perot interferometer ([0027]).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kokubun in view of Yokogawa as applied to claim 1 above, and further in view of Nakata (US 2017/0084653).
Regarding claim 6, Kokubun does not explicitly disclose wherein an antireflection film for suppressing reflection is formed on the level difference.
Nakata however discloses an antireflection film (Fig.4, numeral 91) for suppressing reflection is formed on the level difference (83).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Kokubun with Nakata to have wherein an antireflection film for suppressing reflection is formed on the level difference for the purpose of suppression of color mixing (Nakata, [0067]).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kokubun in view of Yokogawa as applied to claim 1 above, and further in view of Kasano (US 2008/0251873).
Regarding claim 6, Kokubun does not explicitly disclose wherein an antireflection film for suppressing reflection is formed on the level difference.
Kasano however discloses an antireflection film (Fig.11, numeral 1027; [0142]) for suppressing reflection is formed on the level difference (1026).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Kokuban with Kasano to have wherein an antireflection film for suppressing reflection is formed on the level difference for the purpose of controlling color variations (Kasano, [0025]).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kokubun in view of Yokogawa as applied to claim 1 above, and further in view of Liu (US 2016/0161331).
Regarding claim 13, Kokubun in view of Yokogawa does not explicitly disclose wherein the narrow band filter is a plasmon filter using guided mode resonant (GMR).  
Liu however discloses the narrow band filter is a plasmon filter using guided mode resonant (GMR) ([0004]).  
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Kokubun with Liu to have the narrow band filter is a plasmon filter using guided mode resonant (GMR) for the purpose of fabrication an optical sensor (Liu; [0004]). 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kokubun in view of Yokogawa as applied to claim 1 above, and further in view of Leach (US 2013/03272928).
Regarding claim 14, Kokubun does not explicitly disclose wherein the narrow band filter is a plasmon filter having a bullseye structure. 
Leach however discloses the narrow band filter is a plasmon filter having a bullseye structure ([0080]). 
It would have been therefore obvious o one of ordinary skill in the art at the time the invention was filed to modify Kokubun with Leach to have the narrow band filter is a plasmon filter having a bullseye structure because this is one of the typical structures for forming plasmon filters (Leach, [0080]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kokubun in view of Yokogawa and Shiozawa (US 2010/0244168).
Regarding claim 7, Kokubun discloses an electromagnetic wave processing device comprising: a photoelectric conversion element (Fig.1, numerals 11r, 11g, 11b); a band filter (20r), (20g), (20b) stacked on a light incident surface side of the photoelectric conversion element (11r), (11g), (11b) and configured to transmit an electromagnetic wave having a desired wavelength; an interlayer film ([0025]) formed between the photoelectric conversion element (11r), (11g), (11b) and the band filter (20r), (20g), (20b).
	Kokubun does not discloses that (1) the filter is a narrow band filter; (2) a waveguide formed in the interlayer film. 
Regarding element (1) Yokogawa however discloses that the filter is a narrow band filter ([0167]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Kokubun with Yokogawa to have the filter is a narrow band filter for the purpose of fabrication narrow ban filters that pass only specific electromagnetic wavelengths (Yokogawa, [0167]).
Regarding element (2), Shiozawa however discloses a waveguide formed (Fig.12B, numeral 30) in the interlayer film (20).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Kokubun with Shiozawa to have a waveguide formed in the interlayer film for the purpose of guiding light (Shiozawa, [0103]).
Regarding claim 8, Kokubun discloses an electromagnetic wave processing device comprising: a photoelectric conversion element (Fig.1, numerals 11r, 11g, 11b); a band filter (20r); (20g), (20b), stacked on a light incident surface side of the photoelectric conversion element (11r), (11g), (11b) and configured to transmit an electromagnetic wave having a desired wavelength; an interlayer film ([0025]) formed between the photoelectric conversion element (11r), (11g), (11b) and the band filter (20r), (20g), (20b). 
Kokubun does not discloses (1) that the filter is a narrow band filter; (2) a lens formed in the interlayer film.
Regarding element (1), Yokogawa however discloses that the filter is a narrow band filter ([0167]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Kokubun with Yokogawa to have the filter is a narrow band filter for the purpose of fabrication narrow ban filters that pass only specific electromagnetic wavelengths (Yokogawa, [0167]).
Regarding element (2), Shiozawa however discloses a lens (Fig.1, numeral 50) formed in the interlayer film (20).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Kokubun with Shiozawa to have a lens formed in the interlayer film for the purpose of focusing light (Shiozawa, [0030]).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Natori (US 2016/0197108) in view of Yokogawa.
Regarding claim 8, Natori discloses an electromagnetic wave processing device (Fig.40) comprising: a photoelectric conversion element (21); a filter (12) stacked on a light incident surface side of the photoelectric conversion element (21) and configured to transmit an electromagnetic wave having a desired wavelength; an interlayer film  (22) formed between the photoelectric conversion element (21) and the filter (12); and a lens (30) formed in the interlayer film (22).
Natori does not disclose that that the filter is a narrow band filter. Yokogawa however discloses that the filter is a narrow band filter ([0167]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Natori with Yokogawa to have the filter is a narrow band filter for the purpose of fabrication narrow ban filters that pass only specific electromagnetic wavelengths (Yokogawa, [0167]).
Regarding claim 9, Natori discloses an electromagnetic wave processing device (Fig.41) comprising: a photoelectric conversion element (21); a filter  (12) stacked on a light incident surface side of the photoelectric conversion element (21) and configured to transmit an electromagnetic wave having a desired wavelength; an interlayer film (22) formed between the photoelectric conversion element (21) and the filter (12); and a metal wall (60) formed between the photoelectric conversion element (21) and the filter (12), and in the interlayer film (22) between the photoelectric conversion elements (21).
Natori does not disclose that that the filter is a narrow band filter. Yokogawa however discloses that the filter is a narrow band filter ([0167]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Natori with Yokogawa to have the filter is a narrow band filter for the purpose of fabrication narrow ban filters that pass only specific electromagnetic wavelengths (Yokogawa, [0167]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yokogawa’493 (US 2017/0110493) in view of Yokogawa.
Regarding claim 10, Yokogawa’493 discloses an electromagnetic wave processing device (Fig.10)  comprising: a photoelectric conversion element (11) ([0003]); a filter (32) stacked on a light incident surface side of the photoelectric conversion element (11) and configured to transmit an electromagnetic wave having a desired wavelength; and an interlayer film (18) formed on a light incident side of the filter (32), wherein an uneven shape (12) is formed in at least one surface of the light incident surface side of the photoelectric conversion element (11), a surface facing the light incident surface, and an interface of the interlayer film (18).
Yokogawa’493 does not disclose that that the filter is a narrow band filter. Yokogawa however discloses that the filter is a narrow band filter ([0167]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Yokogawa’493 with Yokogawa to have the filter is a narrow band filter for the purpose of fabrication narrow ban filters that pass only specific electromagnetic wavelengths (Yokogawa, [0167]).
Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kasano (US 2008/0251873) in view of Yokogawa.
Regarding claim 1, Kasano discloses an electromagnetic wave processing device comprising: a photoelectric conversion element (Fig.11, numerals 1022); a filter (1014) stacked on a light incident surface side of the photoelectric conversion element (1022) and configured to transmit an electromagnetic wave having a desired wavelength; and interlayer films (1023); (1030) respectively formed above and below the band filter (1014), wherein the narrow band filter is formed in a shape with a level difference (Fig11; numerals 1029; 1026).
Kasano does not discloses that the filter is a narrow band filter. Yokogawa however discloses that the filter is a narrow band filter ([0167]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Kasano with Yokogawa to have the filter is a narrow band filter for the purpose of fabrication narrow ban filters that pass only specific electromagnetic wavelengths (Yokogawa, [0167]).
Regarding claim 5, Kasano discloses wherein the level differences having different sizes (Fig.11, numerals 1029; numeral 1026) are formed in one photoelectric conversion element (1022).
Regarding claim 6, Kasano discloses an antireflection film (Fig.11, numeral 1027) for suppressing reflection is formed on the level difference (1026).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIA SLUTSKER/Primary Examiner, Art Unit 2891